DETAILED ACTION
The following is an examiner’s amendment in response to Applicant’s amendment filed March 11, 2021 and an interview held on March 16, 2021 with Mr. Geza Ziegler.  Applicant’s March 11th amendment amended claims 1-5 and 7-20.  Currently Claims 1-20 are pending.  Claims 1, 9 and 16 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 4, 6, 12, 14 and 19 is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 19, filed March 11, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant’s arguments, see Page 21; Paragraph 1, Page 22, filed  , with respect to Call and Rovetta have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection(s) of claims 1-20 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on March 16, 2021 with Mr. Geza Ziegler.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1.	(Currently Amended)	A waste collection system, comprising:
a waste container for receiving waste;
one or more sensors associated with the waste container, the one or more sensors including:
a waste status sensor to determine one or more of a state of the waste container and a volume of waste in the waste container; and
a spatial position determining sensor that is configured to provide location information for determining a location of the waste container;
a server system for receiving one or more signals via a wireless communication network from the one or more sensors associated with the waste container, wherein the server system is configured to:
determine that the waste container is required to have waste collected therefrom;
determine a current location of the waste container based on a signal provided from the spatial position determining sensor;
compare the current location of the waste container to one or more known waste collection vehicle accessible locations;

send a notification over the wireless communication network to an operator of the waste container when it is determined that the current location of the waste container is not one of the one or more waste collection vehicle accessible locations;
detect an access control signal associated with the waste container, the access control signal indicating  that the current location of the waste container is one of the one or more waste collection vehicle accessible locations;
determine whether access to the waste container in the current location of the waste container is blocked by an object;
[[
when the access control signal indicates that the waste container is in one of the one or more waste collection vehicle accessible locations and access to the waste container is not blocked;
	compute an optimal waste collection strategy for a waste collection vehicle to collect waste from the waste container at the current location; 
	select a waste collection vehicle from a plurality of waste collection vehicles to execute the optimal waste collection strategy based on a comparison of a current state and route of different ones of the plurality of waste collection vehicles; and
			automatically route the selected waste collection vehicle to the location of the waste container; or
when it is determined that the access control signal indicates that the waste container is not accessible in one of the one or more waste collection vehicle accessible locations, the system server is configured to change a route of the selected waste collection vehicle to bypass the location of the waste container.


	monitor the access control signal after sending the notification; and
	after a pre-determined time period has elapsed, send a second notification to the operator over the wireless communication network when the access control signal indicates that the waste container is not in one of the one or more waste collection vehicle accessible locations.

3.  (Currently Amended)	The waste collection system according to claim 1, wherein the server is configured to compute the optimal waste collection strategy for the waste collection vehicle by:
	routing the waste collection vehicle to collect waste from the waste container upon determining that the waste container is required to have waste collected therefrom;
	monitoring the access control signal; and
	when the access control signal indicates that the location of the waste container is not one of the one or more waste collection vehicle accessible locations within a pre-determined period of time from when the waste collection vehicle is assigned, changing a route of the waste collection vehicle to bypass the current location of the waste container.

4.  (Currently Amended)	The waste collection system according to claim 1 wherein, following the sending of the notification, the server is configured to:
	determine a movement of the waste container; and
	determine a length of the movement of the waste container; and
	determine a new location of the waste container from the movement and the length of the movement;
	determine whether the new location of the waste container is one of the one or more waste collection vehicle accessible locations by comparing the new location to the one or more known waste collection vehicle accessible locations;
over the wireless communication network to collect the waste from the waste container when the new location is one of the one or more waste collection vehicle accessible locations and access to the waste container in the new location is not blocked by an object; and
	reroute the waste collection vehicle along an optimum waste collection route to collect the waste from the waste container at the new location.

5.  (Currently Amended)	The waste collection system according to claim 4, wherein the server is further configured to:
	determine that the access control signal following the rerouting of the waste collection vehicle indicates that the waste container is not in one of the one or more  waste collection vehicle accessible locations; 
	send another notification to the operator of the waste container over the wireless communication network; and
	reroute the waste collection vehicle to bypass the location of the waste container when the access control signal does not indicate that the waste container is in one of the one or more waste collection vehicle accessible locations within a pre-determined period of time from the sending of the another notification.

6.  (Original)	The waste collection system according to claim 1, wherein the server system is configured to modify the optimal waste collection strategy for the waste collection vehicle based on one or more of a type of the waste collection vehicle and a type of waste to be collected from the waste container, a spatial location of the waste collection vehicle relative to at least one other waste collection vehicle, a status of the waste collection vehicle relative to the at least one other waste collection vehicle, a waste capacity status of the at least one other waste collection vehicle, a degree of access of a given type of the at least one waste collection vehicle to a given waste container relative to a given type of access of 
wherein one or more of the at least one waste collection vehicle and the at least one other waste collection vehicle is configured to change its current waste collection route in dependence upon the modified optimal strategy communicated from the server system to the at least one waste collection vehicle and the at least one other waste collection vehicle.

7.  (Previously Presented)	The waste collection system as claimed in claim 1, wherein server is configured to detect a location and a waste capacity status of the waste collection vehicle in substantially real-time for enabling the server system to dynamically modify the optimal strategy and communicate the modified optimal strategy to the waste collection vehicle in substantially real-time, and change a current route of the waste collection vehicle to another route during collection of the waste from the waste container.

8.  (Previously Presented)	The waste collection system as claimed in claim 1, wherein the one or more sensors include a user-actuated input sensor for enabling a user to signal to the server system that collection of waste of the container associated with the sensor arrangement is required to have waste collected therefrom and set the access control signal to indicate that the waste container is in one of the one or more waste collection vehicle accessible locations.

9.  (Currently Amended)	A computerized method of operating a waste collection system, the waste collection system including a waste container for receiving waste and a server system for receiving one or more signals via a wireless communication network from one or more sensors associated with the waste container, wherein the server system includes at least one processor configured to execute non-, execution of the non-transitory machine readable instructions by the processor being configured to cause the server system to:
		determine, based on a signal sent over the wireless communication network from a waste status sensor of the one or more sensors associated with the waste container that the waste container is required to have waste collected therefrom, the waste status sensor being configured to determine one or more of a state of the waste container and a volume of waste in the waste container;
	determine, based on a location signal provided by a spatial position determining sensor of the one or more sensors, a current location of the waste container;
	compare the current location of the waste container to one or more known waste collection vehicle accessible locations;
	determine whether the current location of the waste container is a waste collection vehicle accessible location based on the comparison;
	send, over the wireless communication network, a notification to an operator of the waste container when it is determined that the current location of the waste container is not one of the waste collection vehicle accessible locations;
	detect an access control signal associated with the waste container, the access control signal indicating that the current location of the waste container is one of the one or more waste collection vehicle accessible locations;
	determine whether access to the waste container in the current location of the waste container is blocked by an object; and
	when the access control signal indicates that the waste container is in one of the one or more waste collection vehicle accessible locations and access to the waste container is not blocked;
	compute an optimal waste collection strategy for a waste collection vehicle to collect waste from the waste container at the current location; and
	automatically route the waste collection vehicle to the current location of the waste container; or
when it is determined that the access control signal indicates that the waste container is not accessible in one of the one or more waste collection vehicle accessible locations, change a route of the selected waste collection vehicle to bypass the location of the waste container.

10. (Currently Amended)	The computerized method according to claim 9, wherein the execution of the non-transitory machine readable instructions by the processor further causes the server system to:
	monitor the access control signal after sending the notification; and
	after a pre-determined time period has elapsed, send a second notification to the operator over the wireless communication network when the access control signal indicates that current location of the waste container is not one of the one or more waste collection vehicle accessible locations.

11.  (Currently Amended)	The computerized method according to claim 9, wherein the execution of the non-transitory machine readable instructions by the processor further causes the server system to compute the optimal waste collection strategy by for the waste collection vehicle by:
	routing the waste collection vehicle to collect waste from the waste container upon determining that the waste container is required to have waste collected therefrom;
monitoring the access control signal; and
	when the access control signal indicates that the current location of the waste container is not one of the one or more waste collection vehicle accessible locations within a pre-determined period of time from when the waste collection vehicle is assigned, changing a route of the waste collection vehicle to bypass the current location of the waste container.

12.  (Currently Amended)	The computerized method according to claim 9, wherein the execution of the non-transitory machine readable instructions by the processor further causes the server system to:
	determine a movement of the waste container; and
	determine a length of the movement of the waste container;

	determine whether the new location of the waste container is one of the one or more waste collection vehicle accessible locations by comparing the new location to the one or more known waste collection vehicle accessible locations;
	send a notification to the waste collection vehicle over the wireless communication network to collect the waste from the waste container when the new location is one of the one or more waste collection vehicle accessible locations and access to the waste container in the new location is not blocked by an object; and
	reroute the waste collection vehicle along an optimum waste collection route to collect the waste from the waste container at the new location.

13.  (Currently Amended)	The computerized method according to claim 9, wherein the execution of the non-transitory machine readable instructions by the processor further causes the server system to:
	determine that the access control signal following the rerouting of the waste collection vehicle indicates that the waste container is not in one of the one or more waste collection vehicle accessible locations; 
	send another notification to the operator of the waste container over the wireless communication network; and
	reroute the waste collection vehicle to bypass the current location of the waste container when the access control signal does not indicate that the waste container is in one of the one or more waste collection vehicle accessible locations within a pre-determined period of time from the sending of the another notification.

14.  (Previously Presented)	The computerized method according to claim 9, wherein the execution of the non-transitory machine readable instructions by the processor further causes the server system to:

	wherein one or more of the waste collection vehicle and the at least one other waste collection vehicle is configured to change its current waste collection route in dependence upon the modified optimal strategy communicated from the server system to the waste collection vehicle and the at least one other waste collection vehicle.

15.  (Previously Presented)	The computerized method according to claim 9, wherein the execution of the non-transitory machine readable instructions by the processor further causes the server system to change a current waste collection route of the waste collection vehicle to a route that includes the current location of the waste container.
 
16.  (Currently Amended)	A computer program product recorded on non-transient machine-readable data storage media of a server system for receiving one or more signals via a wireless communication network from one or more sensors associated with a waster container, being including a processor, wherein execution of the computer program product by the processor is configured to cause the processor to 
determine from a signal sent over the wireless communication network by a waste status sensor associated with the waste container that , the waste status sensor being configured to determine one or more of a state of the waste container and a volume of waste in the waste container;
	determine a spatial position determining sensor associated with the waste container;
	compare 
	determine 
	send over the wireless communication network, a notification to an operator of the waste container when it is determined that the current location of the waste container is not one of the waste collection vehicle accessible locations;
	detect 
	determine 
	when the access control signal indicates that the waste container is in one of the one or more waste collection vehicle accessible locations and access to the waste container is not blocked;
		compute 
		automatically route ; or
when it is determined that the access control signal indicates that the waste container is not accessible in one of the one or more waste collection vehicle accessible locations, change a route of the selected waste collection vehicle to bypass the location of the waste container.

17.  (Currently Amended)	The computer program product according to claim 16, wherein the computer program product is further executable upon the computing hardware for causing the processor to:
	monitor 
	after a pre-determined time period has elapsed, sending a second notification over the wireless communication network to the operator when the access control signal indicates that the current location of the waste container is not one of the one or more waste collection vehicle accessible locations.

18.  (Currently Amended)	The computer program product according to claim 16, wherein the computer program product is further executable upon the computing hardware to cause the processor to compute the optimal waste collection strategy for the waste collection vehicle by:
	routing the waste collection vehicle to collect waste from the waste container upon determining that the waste container is required to have waste collected therefrom;
	monitoring the access control signal; and
	when the access control signal indicates that the current location of the waste container is not one of the one or more waste collection vehicle accessible locations within a pre-determined period of time from when the waste collection vehicle is assigned, changing a route of the waste collection vehicle to bypass the current location of the waste container.

19.  (Currently Amended)	The computer program product according to claim 16, wherein the computer program product is further executable upon the computing hardware for causing the processor to:
determine 
	determine 
	determine 
	determine 
	detect 
	send , over the wireless communication network, a notification to the waste collection vehicle to collect the waste from the waste container when the new location is one of the one or more waste collection vehicle accessible locations and access to the waste container in the new location is not blocked by an object; and
	reroute 

20.  (Currently Amended)	The computer program product according to claim 16, wherein the computer program product is further executable upon the computing hardware to cause the processor to change a current waste collection route of the waste collection vehicle to a route that includes the current location of the waste container. 



ALLOWANCE
	The following is a notice of allowance in response to the examiner’s amendment above.  Currently Claims 1-20 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Call and Rovetta fail to teach or suggest either singularly or in combination a  waste collection system, comprising: a waste container for receiving waste; one or more sensors associated with the waste container, the one or more sensors including: a waste status sensor to determine one or more of a state of the waste container and a volume of waste in the waste container; and a spatial position determining sensor that is configured to provide location information for determining a location of the waste container; a server system for receiving one or more signals via a wireless communication network from the one or more sensors associated with the waste container, wherein the server system is configured to: determine that the waste container is required to have waste collected therefrom; determine a current location of the waste container based on a signal provided from the spatial position determining sensor; compare the current location of the waste container to one or more known waste collection vehicle accessible locations; determine whether the current location of the waste container is one of the one or more waste collection vehicle accessible locations based on the comparison; send, over the wireless communication network, a notification to an operator of the waste container when it is determined that the current location of the waste container is not one of the one or more waste collection vehicle accessible locations; detect an access control signal associated with the waste container, the access control signal indicating  that the current location of the waste container is one of the one or more waste collection vehicle accessible locations; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623